COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Barbara Lampley v. D’Nisha Sterling

Appellate case number:    01-22-00549-CV

Trial court case number: 18-DCV-248776

Trial court:              400th District Court of Fort Bend County

        The clerk’s record was filed September 7, 2022. A reporter’s record was filed on
September 16, 2022 from a hearing conducted on June 29, 2021. On October 7, 2022,
appellant filed a motion to abate the appeal, contending that she requested reporter’s
records from various hearings, but that transcripts from these hearings have not been made
a part of the appellate record. Appellee did not respond to the motion. Accordingly, we
issue the following order:
       The judge of the 400th District Court is ordered to conduct a hearing at which the
court reporters, Mindy Hall and Stephanie A. Webb, appellant’s counsel and appellee’s
counsel shall participate (a) to determine whether the appellate record is complete, (b) to
determine the reason for failure to file the reporter’s records, if any; (c) to establish a date
certain when any additional reporter’s record will be filed, and (d) to make whatever
additional findings and orders to ensure that the appellate record is timely filed. The trial
court shall forward to this court a supplemental clerk’s record containing its relevant
findings and orders. The hearing record and supplemental clerk’s record shall be filed with
the clerk of this court within 30 days of the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the trial court’s
findings and recommendations are filed in this Court. The Court will also consider an
appropriate motion to reinstate the appeal on its own motion. If the court reporter files the
record(s) prior to the date set for the hearing, the appeal will be reinstated and the trial court
need not hold a hearing.
       .
       It is so ORDERED.
Judge’s signature: ___/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: ___October 27, 2022___